Citation Nr: 1029919	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-14 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial rating for degenerative 
disc disease (DDD), lumbosacral spine, post operative, evaluated 
as 10 percent disabling, prior to June 25, 2008.  

2.  Entitlement to an increased initial rating for DDD, 
lumbosacral spine, postoperative, evaluated as 20 percent 
disabling, since June 25, 2008.  

3.  Entitlement to an increased initial rating for painful scar, 
lower back, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased (compensable) initial rating for 
hypertension.  

5.  Entitlement to service connection for a bilateral knee 
disorder.  

6.  Entitlement to service connection for a bilateral shoulder 
disorder.  

7.  Entitlement to service connection for bilateral hearing loss.  

8.  Entitlement to service connection for a bilateral ear 
disorder, to include otitis media and otitis externa.  

9.  Entitlement to service connection for a left ankle sprain.  

10.  Entitlement to service connection for asthma (also claimed 
as a lung disorder).  

11.  Entitlement to service connection for hemorrhoids.  

12.  Entitlement to service connection for skin lesions, 
posterior bilateral thighs (claimed as skin disorder, back of 
legs).  

13.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to 
December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) wherein service 
connection was granted for DDD, lumbosacral spine, painful scar, 
lower back, and hypertension, effective January 2005.  By rating 
decision July 2008, evaluation of DDD, lumbosacral spine, was 
increased from 10 percent to 20 percent, effective June 2008.  A 
claimant will generally be presumed to be seeking the maximum 
benefits allowed by law and regulations, and it follows that such 
a claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1992).  

The Veteran has also timely appealed the August 2005 denials of 
service connection for a bilateral knee disorder, a bilateral 
shoulder disorder, bilateral hearing loss, a left ankle disorder, 
asthma, hemorrhoids, skin lesions, posterior thighs, and TMJ 
syndrome.  

By a rating decision of February 2007, service connection for a 
bilateral ear disorder, to include otitis media and otitis 
externa, was denied.  The Veteran submitted a timely appeal as to 
this claim in September 2008, following a July 2008 SOC, and this 
issue is also before the Board.  

In May 2007, the Veteran requested a waiver of recoupment of his 
separation pay due to financial hardship.  That issue is not 
before the Board, and is REFERRED to the RO for appropriate 
action.  

In a September 2008 statement, the Veteran argued that a right 
ankle disorder was incurred in service.  However, the Veteran's 
initial claim, received in April 2006, included only a claim for 
"left ankle sprain," with no apparent reference to a right 
ankle disorder.  The agency of original jurisdiction (AOJ) has 
not addressed a claim for service connection for a right ankle 
disorder.  The Veteran's September 2008 communication with regard 
to the right ankle is somewhat difficult to interpret.  It is 
also possible the Veteran may be attempting to claim increased 
(compensable) evaluations for service-connected right hallux 
valgus and service-connected left hallux valgus evaluation, or 
may be attempting to claim that he has right and left ankle 
disorders secondary to the service-connected bilateral hallux 
valgus.  The AOJ should afford the Veteran an opportunity to 
clarify the September 2008 claim as to a right ankle disorder.  
Since the AOJ has not adjudicated any claim as to the right 
ankle, the Board does not have jurisdiction over a claim about a 
right ankle disorder.  The Veteran's right ankle disorder claim 
is REFERRED to the AOJ for any appropriate action.  

The issues of an initial rating in excess of 10 percent for DDD, 
lumbosacral spine, prior to June 25, 2008, an initial rating in 
excess of 20 percent for DDD, lumbosacral spine, since 
June 25, 2008, an initial compensable rating for hypertension, 
service connection for a bilateral knee disorder, a bilateral 
shoulder disorder, a left ankle disorder, asthma (also claimed as 
a lung disorder), hemorrhoids, skin lesions, posterior thigh 
(claimed as a skin disorder to the back of the thighs), a 
bilateral ear disorder, and TMJ syndrome, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  On April 4, 2006, prior to the promulgation of a decision in 
the appeal, the RO received notification from the Veteran in a 
statement that his bilateral hearing loss claim was 
mischaracterized and that he intended to claim entitlement for 
service connection for an ear disorder (to include otitis media, 
otitis externa).  

2.  On September 18, 2008, prior to the promulgation of a 
decision in the appeal, the RO received notification from the 
Veteran in a letter that he was satisfied with his 10 percent 
rating for painful scar, lower back, and that a withdrawal of the 
appeal on that issue was requested.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of 
entitlement to service connection for bilateral hearing loss have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of an appeal on the issue of 
entitlement to an initial rating in excess of 10 percent for 
painful scar, lower back, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of claims

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran indicated in an April 2006 
statement that his claim for entitlement to service connection 
for bilateral hearing loss had been mischaracterized and that he 
was appealing the denial of a claim for entitlement to service 
connection for a bilateral ear disorder (claimed as otitis media, 
otitis externa), not the denial of service connection for 
bilateral hearing loss.  This communication is a withdrawal of 
the appeal for service connection for bilateral hearing loss.  

In a September18, 2008 statement he indicated his satisfaction 
with his 10 percent rating for a painful scar, lower back.  

Hence, there remain no allegations of errors of fact or law for 
appellate consideration on these issues.  Accordingly, the Board 
does not have jurisdiction to review the appeal of the issues of 
entitlement to service connection for bilateral hearing loss and 
entitlement to an increased initial rating for painful scar, 
lower back, and they have therefore, been dismissed.  




ORDER

The appeal as to entitlement to service connection for bilateral 
hearing loss is dismissed.  

The appeal as to entitlement to an initial rating in excess of 
10 percent for scar, lower back, is dismissed.  


REMAND

The Veteran claims that his DDD, lumbosacral spine disability, 
and hypertension are more severe than there initial ratings 
reflect.  He also claims service connection for bilateral knee 
disorder, bilateral shoulder disorder, a left ankle disorder, 
asthma (also claimed as a lung disorder), hemorrhoids, skin 
lesions, posterior thigh (claimed as a skin disorder to the back 
of the thighs), a bilateral ear disorder, and TMJ syndrome, as he 
maintains that they are all a result of his active duty service.  

The Veteran was scheduled for a RO hearing on April 28, 2008.  On 
April 17, 2008, he contacted the RO indicating that he was unable 
to attend the local hearing because he was scheduled for a 
medical appointment that same date.  He requested that his 
hearing be rescheduled for another day the next month.  His 
hearing was rescheduled for June 2, 2008.  On June 2, 2008, he 
waived his request for an RO hearing in lieu of an examination 
and the opportunity to obtain additional evidence.  He stated 
that he reserved his right to request an additional hearing at a 
later date.  

In September 2008, in connection with his Substantive Appeal (VA 
Form 9) for service connection for a bilateral ear disorder, to 
include otitis media and otitis externa, and following a 
supplemental statement of the case issued in July 2008 regarding 
all other issues on appeal, the Veteran requested a Travel Board 
hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2009).  He 
has a right to such a hearing.  38 C.F.R. § 20.700(e) (2009).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing at the RO.  Appropriate notification 
should be given to the Veteran and his 
representative and such notification should 
be documented and associated with the claims 
folder.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


